DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/29/2022.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 8/12/2022 was considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 10 are unclear in that they lack proper antecedent basis for “the midline” and “the flattened outlet end”.  The claims are also unclear in that it recites “an inverted fan shape”.  There are many shapes of fans.  Applicant does not specify which specific type of fan shape they intend. As best understood by the Office Applicant intends the fan shape to be the shape of a hand fan where the inflatable member expands or is “fanning out from a central area” ([0021]) per the language in the specification.  To clarify the claim language Applicant is encouraged to remove “inverted fan shape” and describe the actual shape of the inflatable member with the language from the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7, 8 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weber US 5970519.
Regarding claim 1, Weber a garment ventilation system, comprising: 
a motorized fan (38, Fig. 4) rotatably disposed within a fan housing (Fig. 4); 
a vent tube (40) having a first end (connecting to 38) and a second end (at 28) defining an interior channel (interior of the tube 40) therebetween; 
the first end of the vent tube removably secured to the fan housing (Fig. 4); 
the second end of the vent tube further comprising an inflatable member (10 and/or 10A); 
the inflatable member receiving forced air from the motorized fan via the vent tube (col. 5 ln. 5-13); 
the inflatable member (10 and/or 10A) further comprising a plurality of apertures (20) through which the forced air is expelled; 
the vent tube (40) includes a hook configuration (28) for removably supporting the garment ventilation system on an edge (waistband) of a garment (trousers, Fig. 4).
Regarding claim 7, Weber further discloses that the vent tube (40) is flexible (col. 4 ln. 41).
Regarding claim 8, Weber discloses a garment ventilation system, comprising: 
a motorized fan (38) rotatably disposed within a fan housing (Fig. 4); 
a vent tube (40) having a first end (connecting to 38) and a second end (at 28) defining an interior channel (interior of the tube 40) therebetween; 
the first end of the vent tube removably secured to the fan housing (Fig. 4); 
the second end of the vent tube further comprising an inflatable member (10 and/or 10A); 
the inflatable member is tapered toward a flattened second end (waist or hem line where the two layers of the garment are sewn together); 
the inflatable member receiving forced air from the motorized fan via the vent tube (col. 5 ln. 5-13); 
the inflatable member (10 and/or 10A) further comprising a plurality of apertures (20) through which the forced air is expelled; 
the vent tube (40) includes a hook configuration (28) for removably supporting the garment ventilation system on an edge (waistband) of a garment (trousers, Fig. 3).
Regarding claim 13, Weber further discloses that the vent tube (40) is flexible (col. 4 ln. 41).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Weber US 5970519 in view of Emden US 20080096001.
Regarding claim 2, Weber further teaches that the inflatable member’s (10 and/or 10A) comprises two layers: an outer layer (12, a cover) and an inner layer (14) (col. 3 ln. 60-col. 4 ln. 3) that is air permeable so as to carry away moisture/perspiration from body surfaces (col. 5 ln. 5-13).  However, it does not teach what the inflatable member is made of and thus does not teach that the cover is fabric.
Emden teaches a garment comprising two layers: an outer layer and an inner layer ([0254]) wherein the outer layer (i.e. the cover) is fabric ([0254]) in order to be breathable, sanitary and comfortable ([0009]).  Thus, it would have been obvious to one of ordinary skill in the art, before the filing of the claimed invention, to modify the garment’s material as taught by Weber, by utilizing the two-layered fabric as taught by Emden, in order to provide a breathable, sanitary and comfortable fabric for the garment.
Regarding claim 3, Emden further teaches that its inner layer wicks moisture away from a surface in order to cool the skin ([0255]).

Claim(s) 5-6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Weber US 5970519 in view of Sawicki US20070118956.
Regarding claims 5-6, Weber does not disclose that the motorized fan is connected to a rechargeable battery or a solar panel.  
Sawicki teaches a ventilating garment apparatus comprising a motorized fan connected to a rechargeable battery or a solar panel ([0061]) in order to provide suitable power to the fan (Id).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fan as taught by Weber by utilizing a rechargeable battery or solar panel in order to provide suitable power to the fan.
Regarding claims 11-12, see claims 5-6 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662. The examiner can normally be reached M-F, 12:00pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745